UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 07-6171



ANTHONY WHITE,

                                              Petitioner - Appellant,

          versus


JAMES HARDY,

                                               Respondent - Appellee.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
District Judge. (5:06-hc-02051-D)


Submitted:     July 11, 2007             Decided:   September 14, 2007


Before WILKINSON and NIEMEYER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Anthony White, Appellant Pro Se. Clarence Joe DelForge, III, NORTH
CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Anthony White seeks to appeal the district court’s order

denying his 28 U.S.C. § 2254 (2000) petition and subsequent post-

judgment    motions   for     reconsideration.*        The   orders     are   not

appealable unless a circuit justice or judge issues a certificate

of appealability. 28 U.S.C. § 2253(c)(1) (2000). A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”          28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find that any assessment of the constitutional claims

by   the   district   court    is   debatable     or   wrong    and    that   any

dispositive procedural ruling by the district court is likewise

debatable.     Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683-84 (4th Cir. 2001).         We have independently reviewed the

record and conclude that White has not made the requisite showing.

Accordingly,    we    deny    White’s   motion     for   a     certificate    of

appealability and dismiss the appeal.              We dispense with oral

argument because the facts and legal contentions               are    adequately




      *
      Although the district court characterized White’s post-
judgment motions as arising pursuant to Fed. R. Civ. P. 60(b), they
should have been construed under Rule 59(e). See Dove v. CODESCO,
569 F.2d 807, 809 (4th Cir. 1978); Fed. R. Civ. P. 6(a). However,
this error by the district court does not affect our disposition of
this appeal.

                                    - 2 -
presented in the materials before the court and argument would not

aid the decisional process.



                                                        DISMISSED




                              - 3 -